                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


SHAWN HOLLIMAN,                                     )
                                                    )
                          Petitioner,               )
                                                    )
                     v.                             )      1:19CV927
                                                    )
NORTH CAROLINA,                                     )
                                                    )
                       Respondent.                  )


                                           ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on September 17, 2019, was served on the parties

in this action. (ECF Nos. 5, 6.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that the Petition is DISMISSED for failure to apply

to the United State Court of Appeals for the Fourth Circuit for an order authorizing this

district court to consider the current Petition as is required by 28 U.S.C. § 2244.

       This, the 15th day of October 2019.


                                             /s/ Loretta C. Biggs
                                             United States District Judge
